SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 [Missing Graphic Reference] FORM 10-QSB QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period ended June 30, 2007 [Missing Graphic Reference] Commission File No.000-52210 KURRANT FOOD ENTERPRISES, INC. (Exact Name of Small Business Issuer as specified in its charter) Colorado 20-3902781 (State or other jurisdiction (IRS Employer File Number) of incorporation) 3029 S. Cherry Way Denver, Colorado 80222 (Address of principal executive offices) (zip code) (303) 300-5255 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act) Yes [ ] No [X] As of August 10, 2007, registrant had outstanding 12,667,533 shares of the registrant's common stock. The aggregate market value of the voting stock held by nonaffiliates cannot be determined since the Registrant’s securities currently have no public market. Transitional Small Business Disclosure Format (check one): Yes [ ] No [X] FORM 10-QSB KURRANT FOOD ENTERPRISES, INC. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1. Financial Statements for the period ended June 30, 2007 3 Consolidated Balance Sheet(Unaudited) 4 Consolidated Statements of Operations (Unaudited) 5 Consolidated Statements of Cash Flows (Unaudited) 7 Item 2. Management's Discussion and Analysis and Plan of Operation 11 Item 3. Controls and Procedures 18 PART II OTHER INFORMATION Item 1. Legal Proceedings 18 Item 2. Changes in Securities 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Submission of Matters to a Vote of Security Holders 18 Item 5. Other Information 18 Item 6. Exhibits and Reports on Form 8-K 19 Signatures 20 - 2 - PART I FINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to KURRANT FOOD ENTERPRISES, INC. and its subsidiary. ITEM 1. FINANCIAL STATEMENTS KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Quarter Ended June 30, 2007 - 3 - Kurrant Food Enterprises, Inc. Consolidated Financial Statements (Unaudited) TABLE OF CONTENTS Page CONSOLIDATED FINANCIAL STATEMENTS Consolidated balance sheet 5 Consolidated statements of operation 6 Consolidated statements of cash flows 7 Notes to consolidated financial statements 9 - 4 - KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED BALANCE SHEET (Unaudited) June 30, 2007 ASSETS Current assets Cash $ 20,785 Accrued receivables 9,380 Total current assets 30,165 Inventory 7,577 Prepaid expenses 14,020 Fixed assets 56,490 Accumulated depreciation (15,580 ) Other assets 16,400 78,907 Total Assets $ 109,072 LIABILITIES & STOCKHOLDERS' EQUITY Current liabilities Accrued payables $ 61,923 Related party payables 20,485 Notes payable - current 8,082 Total current liabilities 90,490 Notes payable 20,762 20,762 Total Liabilities 111,252 Stockholders' Equity Preferred stock, $.10 par value; 1,000,000 shares authorized; no shares issued and outstanding Common stock, $.001 par value; 50,000,000 shares authorized; 12,667,533 shares issued and outstanding 12,667 Additional paid in capital 249,771 Accumulated deficit (264,618 ) Total Stockholders' Equity (2,180 ) Total Liabilities and Stockholders' Equity $ 109,072 The accompanying notes are an integral part of the consolidated financial statements. - 5 - KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Three Months Nine Months Nine Months Ended Ended Ended Ended June 30, 2006 June 30, 2007 June 30, 2006 June 30, 2007 Sales $ 76,191 $ 49,647 $ 187,412 $ 268,811 Cost of goods sold 40,677 32,669 107,253 159,508 Gross profit 35,514 16,978 80,159 109,303 Operating expenses: Depreciation 1,371 2,904 4,113 8,391 General and administrative 67,849 43,912 145,022 244,337 69,220 46,816 149,135 252,728 Gain (loss) from operations (33,706 ) (29,838 ) (68,976 ) (143,425 ) Other income (expense): Gain on write-off reversal - - - 13,967 Interest expense (407 ) (1,111 ) (843 ) (2,928 ) (407 ) (1,111 ) (843 ) 11,039 Income (loss) before provision for income taxes (34,113 ) (30,949 ) (69,819 ) (132,386 ) Provision for income tax - Net income (loss) $ (34,113 ) $ (30,949 ) $ (69,819 ) $ (132,386 ) Net income (loss) per share (Basic and fully diluted) $ (0.00 ) $ (0.00 ) $ (0.01 ) $ (0.01 ) Weighted average number of common shares outstanding 11,994,600 12,667,533 11,994,600 12,667,533 The accompanying notes are an integral part of the consolidated financial statements. - 6 - KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Ended Ended June 30, 2006 June 30, 2007 Cash Flows From Operating Activities: Net income (loss) $ (69,819 ) $ (132,386 ) Adjustments to reconcile net loss to net cash provided by (used for) operating activities: Depreciation 4,113 8,391 Accrued receivables (2,410 ) 20,973 Employee advances (8,731 ) (14,300 ) Prepaid expenses (14,020 ) Inventory (6,772 ) (2,001 ) Other assets 1,744 Deposits (2,100 ) Accrued payables 25,270 23,109 Related party payables (2,699 ) 20,485 Net cash provided by (used for) operating activities (61,404 ) (89,749 ) Cash Flows From Investing Activities: Fixed assets (3,711 ) (25,805 ) Net cash provided by (used for) investing activities (3,711 ) (25,805 ) (Continued On Following Page) The accompanying notes are an integral part of the consolidated financial statements. - 7 - KURRANT FOOD ENTERPRISES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (Continued From Previous Page) Nine Months Nine Months Ended Ended June 30, 2006 June 30, 2007 Cash Flows From Financing Activities: Sales of common stock 78,587 Paid in capital Stock subscription payable - (200 ) Notes payable - borrowings 15,613 18,576 Notes payable - payments (1,993 ) (4,766 ) Net cash provided by (used for) financing activities 92,207 13,610 Net Increase (Decrease) In Cash 27,092 (101,944 ) Cash At The Beginning Of The Period 30,885 122,729 Cash At The End Of The Period $ 57,977 $ 20,785 Schedule Of Non-Cash Investing And Financing Activities None Supplemental Disclosure Cash paid for interest $ 843 $ 2,928 Cash paid for income taxes $ - $ - The accompanying notes are an integral part of the consolidated financial statements. - 8 - KURRANT FOOD ENTERPRISES, INC. NOTES TO CONSOLIDATEDFINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES: Kurrant Food Enterprises, Inc. (the “Company”), was incorporated in the State of Colorado on May 3, 2005. The Company was formed to act as a holding corporation for its wholly owned subsidiary Kurrant Cuisine Enterprises, Inc., a Colorado corporation actively engaged in the food catering business. The Company may also engage in any other business permitted by law, as designated by the Board of Directors of the Company. Kurrant Cuisine Enterprises, Inc. was incorporated in the State of Colorado on May 5, 2005. Basis of Presentation The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-QSB and do not include all of the information and disclosures required by generally accepted accounting principles for complete financial statements. All adjustments which are, in the opinion of management, necessary for a fair presentation of the results of operations for the interim periods have been made and are of a recurring nature unless otherwise disclosed herein. The results of operations for such interim periods are not necessarily indicative of operations for a full year. Principles of consolidation The accompanying consolidated financial statements include the accounts of Kurrant Food Enterprises, Inc. and its wholly owned subsidiary. All intercompany accounts and transactions have been eliminated in consolidation. Cash and cash equivalents The Company considers all highly liquid investments with an original maturity of three months or less as cash equivalents. Accounts receivable The Company reviews accounts receivable periodically for collectability and establishes an allowance for doubtful accounts and records bad debt expense when deemed necessary. At June 30, 2007 the Company had no balance in its allowance for doubtful accounts. Property and equipment Property and equipment are recorded at cost and depreciated under accelerated methods over each item's estimated useful life, which is five years for vehicles, computers and other items. - 9 - KURRANT FOOD ENTERPRISES, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) NOTE 1. ORGANIZATION, OPERATIONS AND SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (Continued): Revenue recognition Revenue is recognized on an accrual basis after services have been performed under contract terms, the event price to the client is fixed or determinable, and collectibility is reasonably assured. Standard contract policy calls for partial payment up front with balance due upon receipt of final billing. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Income tax The Company accounts for income taxes under Statement of Financial Accounting Standards No. 109 (“SFAS 109”). Under SFAS 109 deferred taxes are provided on a liability method whereby deferred tax assets are recognized for deductible temporary differences and operating loss carryforwards and deferred tax liabilities are recognized for taxable temporary differences. Temporary differences are the differences between the reported amounts of assets and liabilities and their tax bases. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. Net income (loss) per share The net income (loss) per share is computed by dividing the net income (loss) by the weighted average number of shares of common outstanding. Warrants, stock options, and common stock issuable upon the conversion of the Company's preferred stock (if any), are not included in the computation if the effect would be anti-dilutive and would increase the earnings or decrease loss per share. Financial Instruments The carrying value of the Company’s financial instruments, including cash and cash equivalents and accrued payables, as reported in the accompanying balance sheet, approximates fair value. - 10 - ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS AND PLAN OF OPERATION The following discussion of our financial condition and results of operations should be read in conjunction with, and is qualified in its entirety by, the consolidated financial statements and notes thereto included in, Item 1 in this Quarterly Report on Form 10-QSB. This item contains forward-looking statements that involve risks and uncertainties. Actual results may differ materially from those indicated in such forward-looking statements. Forward-Looking Statements This Quarterly Report on Form 10-QSB and the documents incorporated herein by reference contain forward-looking. Such forward-looking statements are based on current expectations, estimates, and projections about our industry, management beliefs, and certain assumptions made by our management. Words such as "anticipates", "expects", "intends", "plans", "believes", "seeks", "estimates", variations of such words, and similar expressions are intended to identify such forward-looking statements. These statements are not guarantees of future performance and are subject to certain risks, uncertainties, and assumptions that are difficult to predict; therefore, actual results may differ materially from those expressed or forecasted in any such forward-looking statements. Unless required by law, we undertake no obligation to update publicly any forward-looking statements, whether as a result of new information, future events, or otherwise. However, readers should carefully review the risk factors set forth herein and in other reports and documents that we file from time to time with the Securities and Exchange Commission, particularly the Report on Form 10-KSB, Form 10-QSB and any Current Reports on Form 8-K. Risk Factors You should carefully consider the risks and uncertainties described below; and all of the other information included in this document. Any of the following risks could materially adversely affect our business, financial condition or operating results and could negatively impact the value of your investment. THIS IS A COMPANY WITH LIMITED OPERATING HISTORY. SUCH A COMPANY IS AN INHERENTLY RISKY INVESTMENT. We were incorporated in May, 2005, with our activities centered in Denver, Colorado. For the three months ended June 30, 2007, we had a loss of $30,949 on sales of $49,647. For the nine months ended June 30, 2007, we had a loss of $132,386 on sales of $268,811. We have limited operating history upon which an evaluation of our future success or failure can be made. OUR SALES DEPEND UPON THE NUMBER OF CUSTOMERS WE CAN GENERAGE. WE CANNOT GUARANTEE WE WILL EVER DEVELOP A SUBSTANTIAL NUMBER OF CUSTOMERS. EVEN IF WE DEVELOP A SUBSTANTIAL NUMBER OF CUSTOMERS, THERE IS NO ASSURANCE THAT WE WILL BECOME A PROFITABLE COMPANY. To date, we have had approximately two hundred events using our catering services. While we are constantly marketing for additional customers, we cannot guarantee we ever achieve any additional customers. Even if we obtain additional customers for our services, there is no guarantee that we will make a profit. We believe that we need approximately twenty-five events per month which average $1,800 per catering to break even in our operations. Our anticipated future operating costs per month is approximately $45,000 for the next twelve months. We were not profitable for the period from inception through June 30, 2007. If we do not consistently make a profit, we may have to suspend or cease operations. - 11 - BECAUSE WE ARE SMALL AND DO NOT HAVE MUCH CAPITAL, WE MUST LIMIT OUR OPERATIONS. A COMPANY IN OUR INDUSTRY WITH LIMITED OPERATIONS HAS A SMALL OPPORTUNITY TO BE SUCCESSFUL. Because we are small and do not have much capital, we must limit our operations. We must limit our operations to the Denver, Colorado metropolitan area as the only geographical area in which we operate. Because we may have to limit our operations, we may not generate sufficient sales to make a profit. If we do not make a profit, we may have to suspend or cease operations. WE ARE CURRENTLY CONTROLLED BY CHRISTOPHER BELL AND TRAVIS THOMPSON, OUR LARGEST SHAREHOLDERS AND WILL CONTINUE TO BE CONTROLLED BY MESSRS. BELL AND THOMPSON IN THE FUTURE. Of the shares which are issued and outstanding, Mr. Bell and Mr. Thompson each owns a total of 5,100,000 shares, or approximately 83% together. Messrs. Bell and Thompson will continue to control us for the foreseeable future. In addition, Mr. Bell has an option to acquire 5,000,000 shares from Mr. Thompson. The control by Messrs Bell and Thompson mean that they may make decisions for us with which you may disagree or that you may feel is not in our best interests. WE DO NOT HAVE ANY ADDITIONAL SOURCE OF FUNDING OTHER THAN OUR OPERATIONS AND MAY BE UNABLE TO FIND ANY SUCH ADDITIONAL FUNDING IF AND WHEN NEEDED. WE WILL NEED ADDITIONAL FUNDING TO OPERATE OUR BUSINESS. Other than the funds raised in our recent public offering, we have no other source of capital identified or sought. As a result we do not have alternate source of funds if such funds should be necessary. If we do find an alternative source of capital, the terms and conditions of acquiring this capital may result in dilution and the resultant lessening of value of the shares of present stockholders. WE CANNOT PREDICT WHEN OR IF WE WILL PRODUCE SUBSTANTIAL SALES. THIS IS IMPORTANT BECAUSE THE ABILITY TO PRODUCE SUBSTANTIAL SALES IS AN IMPORTANT FACTOR IN OUR PROFITABILITY. Currently, we are conducting business activities from our catering operation in Denver, Colorado. There can be no assurance that we will generate substantial sales which will be sufficient to maintain our business. As a result, you may lose all of your investment. Failure to generate sufficient sale would have a material adverse effect on our business, financial condition and operating results and have a material adverse effect on the value of your shares of our common stock. OUR BUSINESS OPERATIONS WILL BE HIGHLY DEPENDENT UPON OUR ABILITY TO ATTRACT AND MAINTAIN KEY EMPLOYEES WITH EXPERIENCE IN THE CATERING BUSINESS. WE MUST BE ABLE TO ATTRACT AND RETAIN KEY PERSONNEL TO FULLY STAFF OUR OPERATIONS. WE ARE COMPLETELY DEPENDENT UPON MESSRS. BELL AND THOMPSON FOR OUR OPERATIONS. The ultimate success of our business operations will be highly dependent upon our ability to attract and maintain key employees with experience in the catering business. The process of hiring employees with the combination of skills and attributes required to carry out our business plan is extremely competitive and time-consuming. However, to date, we have hired only five employees. Messrs. Bell and Thompson currently perform all of our operations. We cannot guarantee that we will be able to identify and/or hire qualified personnel as and when they are needed for our operations. The loss of the services of Messrs. Bell or Thompson or the inability to attract qualified personnel, could materially adversely affect our business, financial condition and results of operations. No one in our company has a written employment agreement. - 12 - THE CATERING INDUSTRY IS HIGHLY COMPETITIVE. IF WE ARE NOT WELL RECEIVED OR SUCCESSFUL, WE MAY NEVER ACHIEVE PROFITABILITY. The catering industry is highly competitive with respect to price and service. There are numerous competitors, many well-established, including national, regional and local organizations possessing substantially greater financial, marketing, personnel and other resources than we do. There can be no assurance that we will be able to respond to various competitive factors affecting the catering industry. The catering industry is also generally affected by changes in client preferences, national, regional and local economic conditions and demographic trends. The performance of catering may also be affected by factors such as demographic considerations, and the type, number and location of competing operations. In addition, factors such as inflation, increased labor and employee benefit costs and a lack of availability of employees may also adversely affect our industry in general and our operations in particular. We cannot guarantee that we will be able to successfully compete. BUYING LOW-PRICED PENNY STOCKS IS VERY RISKY AND SPECULATIVE. Our shares are defined as a penny stock under the Securities and Exchange Act of 1934, and rules of the Commission. The Exchange Act and such penny stock rules generally impose additional sales practice and disclosure requirements on broker-dealers who sell our securities to persons other than certain accredited investors who are, generally, institutions with assets in excess of $5,000,000 or individuals with net worth in excess of $1,000,000 or annual income exceeding $200,000, or $300,000 jointly with spouse, or in transactions not recommended by the broker-dealer. For transactions covered by the penny stock rules, a broker-dealer must make a suitability determination for each purchaser and receive the purchaser's written agreement prior to the sale. In addition, the broker-dealer must make certain mandated disclosures in penny stock transactions, including the actual sale or purchase price and actual bid and offer quotations, the compensation to be received by the broker-dealer and certain associated persons, and deliver certain disclosures required by the Commission. Consequently, the penny stock rules may affect the ability of broker-dealers to make a market in or trade our common stock and may also affect your ability to resell any shares you own or may purchase in the public markets. OUR COMMON STOCK CURRENTLY HAS NO TRADING MARKET AND THERE IS NO GUARANTEE A TRADING MARKET WILL EVER DEVELOP. There is presently no public market for our common stock. While we do intend to apply for quotation in the Over-the-Counter Bulletin Board, we cannot guarantee that our application will be approved and our stock listed and quoted for sale. If no market is ever developed for our common stock, it will be difficult for you to sell any shares you purchase. In such a case, you may find that you are unable to achieve any benefit from your investment or liquidate your shares without considerable delay, if at all. In addition, if we fail to have our common stock quoted on a public trading market, your common stock will not have a quantifiable value and it may be difficult, if not impossible, to ever resell your shares, resulting in an inability to realize any value from your investment. THE OVER-THE-COUNTER MARKET FOR STOCK SUCH AS OURS HAS HAD EXTREME PRICE AND VOLUME FLUCTUATIONS. The securities of companies such as ours have historically experienced extreme price and volume fluctuations during certain periods. These broad market fluctuations and other factors, such as new product developments and trends in the our industry and in the investment markets generally, as well as economic conditions and quarterly variations in our operational results, may have a negative effect on the market price of our common stock. - 13 - MOST OF OUR COMMON STOCK IS RESTRICTED BUT COULD BECOME ELIGIBLE FOR RESALE UNDER RULE 144; THIS COULD CAUSE THE MARKET PRICE OUR COMMON STOCK TO DROP SIGNIFICANTLY, EVEN IF OUR BUSINESS IS DOING WELL. Of our total current outstanding shares, 11,868,333 or approximately 94% are restricted from immediate resale but may be sold into the market subject to volume and manner of sale limitations under Rule 144. This could cause the market price of our common stock to drop significantly, even if our business is doing well. As restrictions on resale end, the market price of our stock could drop significantly if the holders of restricted shares sell them or are perceived by the market as intending to sell them. WE DO NOT EXPECT TO PAY DIVIDENDS ON COMMON STOCK. We have not paid any cash dividends with respect to our common stock, and it is unlikely that we will pay any dividends on our common stock in the foreseeable future. Earnings, if any, that we may realize will be retained in the business for further development and expansion. Overview and History Kurrant Food Enterprises, Inc. was incorporated in the State of Colorado on May 3, 2005. We develop, own, and operate a catering business in Colorado through our subsidiary corporation, Kurrant Cuisine Enterprises, Inc. We plan to expand our operations to other lines of business in the food industry, such as production of food products. However, we have no definitive plans to be involved in any other activities at the present time other than our catering business. Through our catering business, we organize and cater a number of different events, from cocktail parties, to buffets of various kinds, to multi-course plated dinners. Our headquarters are located at 3029 S. Cherry Way, Denver, Colorado 80222. Our phone number at our headquarters is (303) 300-5255. Our fiscal year end is September 30th. Results of Operations The following discussion involves our results of operations for the three months ended June 30, 2007 and June 30, 2006 and for the nine months ended June 30, 2007 and June 30, 2006. For the three months ended June 30, 2007 we had sales of $49,647, compared to sales of $76,191 for the three months ended June 30, 2006. For the nine months ended June 30, 2007 we had sales of $268,811, compared to sales of $187,412 for the nine months ended June 30, 2006. Costs of goods include all direct costs incurred in providing services. Direct costs consist of food, beverages, and catering supplies. Our costs of goods for the three months ended June 30, 2007 was $32,669, or approximately 66% of sales. Our costs of goods for the three months ended June 30, 2006 was $40,677, or approximately 53% of sales. Our costs of goods for the nine months ended June 30, 2007 was $159,508, or approximately 59% of sales. Our costs of goods for the nine months ended June 30, 2006 was $107,253, or approximately 57% of sales. The difference between total sales and costs of goods is gross profit. Our gross profit for the three months ended June 30, 2007 was $16,978, or approximately 34% of sales. Our gross profit for the three months ended June 30, 2006 was $35,514, or approximately 47% of sales. Our gross profit for the nine months ended June 30, 2007 was $109,303, or approximately 41% of sales. Our gross profit for the nine months ended June 30, 2006 was $80,159, or approximately 43% of sales. Within the past year, we have seen an increase in food and beverage costs which has reduced our gross profit margin. So far, we have not yet been able to pass along to our clients. However, we expect to begin to pass along these cost increases, which should lower our cost of goods as a percentage of sales and increase our gross profit. - 14 - Operating expenses, which includes depreciation and general and administrative expenses for the three months ended June 30, 2007 was $46,816. Operating Expenses for the three months ended June 30, 2006 was $69,220. Operating expenses for the nine months ended June 30, 2007 was $252,728. Operating Expenses for the nine months ended June 30, 2006 was $149,135. The major component of these general and administrative expenses were payments to independent contractors, salaries and associated payroll costs, professional fees, and pre-paid expenses, and accrued receivables. While our general and administrative expenses will continue to be our largest expense item, we believe that this expense has stabilized as we continue to develop efficiencies in our operations. In addition, we have not had the level of professional fees this year as compared to last year when we were engaged in our public offering. We had a net loss of $30,949, or $(0.00) per share, for the three months ended June 30, 2007, compared to a net loss of $34,113 or $(0.00) per share, for the three months ended June 30, 2006. We had a net loss of $132,386, or $(0.01) per share, for the nine months ended June 30, 2007, compared to a net loss of $69,819, or $(0.00) per share, for the nine months ended June 30, 2006. We continue to have losses as we attempt to increase our revenue base. However, we believe that our operational costs should remain fairly constant as sales improve. We plan to increase certain charges to pass along the increase in food and beverage costs. As result, our gross profit margin should improve. Therefore, each additional sale and correspondingly the gross profit of such sale have minimal offsetting overhead cost. W do not expect to be profitable by the end of fiscal year 2007 but anticipate that we can be profitable some time in fiscal year 2008. Liquidity and Capital Resources As of June 30, 2007, we had cash or cash equivalents of $20,785, compared to cash or cash equivalents of $57,977 at June 30, 2006. Net cash used for operating activities was $89,749 for the nine months ended June 30, 2007 compared to $61,404 for the nine months ended June 30, 2006. The increase is attributable additional employee advances and prepaid expenses. Cash flows used in investing activities were $25,805 for the nine months ended June 30, 2007, compared to $3,711 for the nine months ended June 30, 2006. These activities represent the purchase of equipment for our operations. Cash flows from financing activities were $13,610 for the nine months ended June 30, 2007, compared to $92,207 for the nine months ended June 30, 2006. The cash flows in 2007 were principally related to loans to us for our operational activities. The cash flows in 2006 were principally related to our public offering. Over the next twelve months our capital costs will be approximately $10,000 to $12,000 primarily to expand our current operations. We plan to buy additional equipment to be used in our operations. We believe that our public offering last year and borrowings will continue to provide sufficient capital in the short term for our current level of operations, which includes becoming profitable. Additional resources will be needed to expand into additional locations. Otherwise, we do not anticipate needing to raise additional capital resources in the next twelve months. Until the current operations become cash flow positive, our officers and directors will fund the operations to continue the business. At this time we have no other resources on which to get cash if needed without their assistance. - 15 - Our principle source of liquidity is our operations. Our variation in sales is based upon the level of our catering event activity and will account for the difference between a profit and a loss. Also business activity is closely tied to the economy of Denver and the U.S. economy. A slow down in entertaining activity will have a negative impact to our business. In any case, we try to operate with minimal overhead. Our primary activity will be to seek to expand the number of catering events and, consequently, our sales. If we succeed in expanding our customer base and generating sufficient sales, we will become profitable. We cannot guarantee that this will ever occur. Our plan is to build our Company in any manner which will be successful. Plan of Operation We are currently in operation and have been since our inception. We will attempt to operate for the coming fiscal year at a profit or at break even. Currently, we are conducting business in only one location in the Denver Metropolitan area. We have no plans to expand into other locations or areas. We believe that we can achieve profitability as we are presently organized with sufficient catering business. If we are not successful in our operations we will be faced with several options: 1. Cease operations and go out of business; 2. Continue to seek alternative and acceptable sources of capital; 3. Bring in additional capital that may result in a change of control; or 4. Identify a candidate for acquisition that seeks access to the public marketplace and its financing sources. Currently, we have sufficient capital to implement our proposed business operations or to sustain them for the next twelve months. If we can become profitable, we could operate at our present level indefinitely. To date, we have never had any discussions with any possible acquisition candidate nor have we any intention of doing so. Proposed Milestones to Implement Business Operations At the present time, we are operating from one location in the Denver Metropolitan area. Our plan is to operation profitable. We estimate that we must generate at least $45,000 in sales per month to be profitable. We generated approximately $30,000 in sales per month for the nine months ended June 30, 2007, compared to approximately $21,000 in sales per month for the nine months ended June 30, 2006. We believe that we can be profitable or at break even by the end of current fiscal year 2008, assuming sufficient sales. We do not anticipate the need to raise additional capital resources in the next twelve months unless we are more successful than we have anticipated, and we determine to expand further go into other cities in this period. In such a case, we expect the source of such funding to be generated internally or and through another offering. - 16 - No commitments to provide additional funds have been made by management or current shareholders. There is no assurance that additional funds will be made available to us on terms that will be acceptable, or at all, if and when needed. We expect to continue to generate and increase sales, but there can be no assurance we will generate sales sufficient to continue operations or to expand. We also are planning to rely on the possibility of referrals from customers and will strive to satisfy our customers. We believe that referrals will be an effective form of advertising because of the quality of service that we bring to customers. We believe that satisfied customers will bring more and repeat customers. In the next 12 months, we do not intend to spend any substantial funds on research and development and do not intend to purchase any large equipment. Recently Issued Accounting Pronouncements We do not expect the adoption of any recently issued accounting pronouncements to have a significant impact on our net results of operations, financial position, or cash flows. Seasonality We have found that our sales are impacted by seasonal demands for our services, with greater sales coming at the end of the calendar year and around major holidays. Critical Accounting Policies The preparation of consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires us to make a number of estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements. Such estimates and assumptions affect the reported amounts of revenues and expenses during the reporting period. On an ongoing basis, we evaluate estimates and assumptions based upon historical experience and various other factors and circumstances. We believe our estimates and assumptions are reasonable in the circumstances; however, actual results may differ from these estimates under different future conditions. We believe that the estimates and assumptions that are most important to the portrayal of our financial condition and results of operations, in that they require subjective or complex judgments, form the basis for the accounting policies deemed to be most critical to us. These relate to bad debts, impairment of intangible assets and long lived assets, contractual adjustments to revenue, and contingencies and litigation. We believe estimates and assumptions related to these critical accounting policies are appropriate under the circumstances; however, should future events or occurrences result in unanticipated consequences, there could be a material impact on our future financial conditions or results of operations. - 17 - ITEM 3. CONTROLS AND PROCEDURES As of the end of the period covered by this Quarterly Report on Form 10-QSB, we evaluated the effectiveness of the design and operation of its disclosure controls and procedures (as defined in the Securities Exchange Act of 1934 Rules 13a-15(e) and 15d-15(e)). That evaluation was performed under the supervision and with the participation of its management, including its Chief Executive Officer and its Chief Financial Officer. Based on that evaluation, our Chief Executive Officer and Chief Financial Officer concluded that the Company's disclosure controls and procedures are effective to ensure that information required to be disclosed in the reports we file or submit under the Exchange Act is recorded, processed, summarized and reported within the time periods specified by the SEC rules and forms, and that such information is accumulated and communicated to our management, including our certifying officer, to allow timely decisions regarding the required disclosure. There was no change in internal control over financial reporting identified in connection with the evaluation required under paragraph (d) of Rules 13a-15 or 15d-15 during the period covered by this Quarterly Report of Form 10-QSB that has materially affected or is reasonably likely to materially affect our internal control over financial reporting. PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS There are no legal proceedings, to which we are a party, which could have a material adverse effect on our business, financial condition or operating results. ITEM 2. CHANGES IN SECURITIES None ITEM 3. DEFAULTS UPON SENIOR SECURITIES None ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None ITEM 5. OTHER INFORMATION Not Applicable - 18 - ITEM 6. EXHIBITS AND REPORTS ON FORM 8-K Exhibits 3.1* Articles of Incorporation 3.2* Bylaws 21 * List of Subsidiaries. 31.1 Certification of CEO/CFO pursuant to Sec. 302 32.1 Certification of CEO/CFO pursuant to Sec. 906 * Previously filed (b) Reports on Form 8-K. The Company filed no reports on Form 8-K during the three months ended June 30, 2007. - 19 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Kurrant Food Enterprises, Inc. DateAUGUST 14, 2007 By: /s/Christopher Bell Christopher Bell, President, Chief Executive Officer and Chief Financial Officer - 20 -
